Title: From George Washington to Henry Laurens, 20 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        June 20th 1778. 4 OClock P.M.
                    
                    I have the Honor to inform you, that I am now advanced with the main body of the Army within Ten miles of Coryels ferry, and shall halt to refresh the Troops and for the night, as the Weather is very rainy. Genl Lee with the six Brigades mentioned in my former Letter, will reach the Ferry this Evening. My last accounts from Jersey were from Genl Dickinson, dated Yesterday at 3 OClock P.M. These say, the Enemy  had then advanced to Eyres Town, three miles below Mount Holly, and were busily engaged in repairing the Bridge which had been destroyed. Genl Dickinson adds, that there had been a brisk firing for some minutes between the Enemy and Maxwell’s Brigade or a part of it in their advance; in which the former, according to the report of a Deserter, had several killed. He further says, the Militia had been alarmed of their approach—were in good spirits, and that he expected to day to be tolerably strong. I have this minute written him by Express, requesting him to acquaint me with their & his own situation—what number of Men he has already collected, and what further augmentations he expects to receive. I have the Honor to be with great esteem & respect Sr yr Most Obedt sert
                    
                        Go: Washington
                    
                